EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald E. McGlynn, III (reg. #: 33737) on 25 February 2022.

The application has been amended as follows: 

Claims
The following amendment is made to correct a typographical error:

In Reference to Claim 1
In line 18, the phrase “said socket end wall portion, having said socket including” is corrected to read –said socket end wall portion, 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The rocker arm assembly of claim 1, the inclusion of:
“wherein said cavity width is greater than said aperture width, and said cavity length is greater than said aperture length” was not found.
The prior art of Baynes et al. (US 2009/0000583) teaches a rocker arm assembly similar to that of applicant.  The prior art, however, does not fairly teach or suggest a rocker body including an inner cavity which is dimensioned to be greater than an aperture formed in the upper wall as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746